Citation Nr: 0208337	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  93-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Service connection for a low back disability, as 
secondary to the veteran's service-connected residuals from 
shell fragment wounds.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right foot, to include scars and 
a retained foreign body, from 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right knee, to include bursitis 
of the right fibular head, and a retained foreign body, from 
10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left thigh and knee, to include 
scars and a retained foreign body, from 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Gwendolyn Skinner, Veterans 
Service Representative


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim seeking 
entitlement to service connection for a low back disability, 
and denied the veteran's claims for increased ratings for 
residuals of a shell fragment wound to the right foot, with a 
retained foreign body, from 10 percent disabling; residuals 
of a shell fragment wound to the right knee, to include 
bursitis of the right fibular head, and a retained foreign 
body, from 10 percent disabling; residuals of a shell 
fragment wound to the left thigh and knee, to include scars 
and a retained foreign body, from a noncompensable rating.

In an April 2001 rating decision, the RO increased the 
veteran's rating for his residuals of a shell fragment wound 
to the left thigh and knee, to include scars and a retained 
foreign body, to 10 percent, and the veteran continued his 
appeal.

The veteran's claim was remanded by the Board in October 1995 
and January 2000, and he testified before the undersigned in 
St. Louis, Missouri, in September 2001.  

At the veteran's January 2000 hearing, he raised a claim for 
service connection for a cardiovascular disability, as well 
as for waiver of an overpayment.  These issues are referred 
to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The veteran developed his low back disabilities many 
years after service.

2.  The veteran's low back disabilities are not related to 
his service-connected shell fragment wound residuals.  

3.  The veteran's scars on his right foot are not poorly 
nourished with repeated ulceration.  

4.  The veteran's pain in his right foot stems from his 
nonservice-connected pes planus; he does not have any muscle 
disorders in his right foot stemming from the shell fragment 
wound to the right foot.  

5.  Regarding the veteran's right leg, he does not have any 
residuals from his shell fragment wound which affect his 
muscles; there are no indications on palpation of loss of 
deep fascia, moderate loss of muscle substance, or normal 
firm resistance of his muscles compared to his other side.  

6.  Regarding the veteran's right knee, he does not have 
arthritis, and his range of motion is normal.  

7.  The veteran does not have tender and painful scars on his 
right knee.  

8.  Regarding the veteran's left leg, he does not have any 
residuals from his shell fragment wound which affect his 
muscles; there are no indications on palpation of loss of 
deep fascia, moderate loss of muscle substance, or normal 
firm resistance of his muscles compared to his other side.  

9.  The veteran's scars on his left leg are not poorly 
nourished with repeated ulceration.  

10.  The veteran has full range of motion of his left knee 
and does not have arthritis of his left knee.  


CONCLUSIONS OF LAW

1.  The veteran's low back disabilities were not incurred in 
service, and are not proximately due to the veteran's shell 
fragment wound residuals.  38 U.S.C.A. § §1110, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
foot, to include scars and a retained foreign body have not 
been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.56, 4.71 (a) (Diagnostic Code 5284), 4.73 (Diagnostic Codes 
5310-5311), 4.118 (Diagnostic Codes 7803-7805) (2001); 4.55, 
4.56, 4.72 (1996).   

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
knee, to include bursitis of the right fibular head, and a 
retained foreign body have not been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.56, 4.73 (Diagnostic Code 5312), 
4.118 (Diagnostic Codes 7803-7805) (2001); 4.55, 4.56, 4.72 
(1996).   



4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
thigh and knee, to include scars and a retained foreign body 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.73 (Diagnostic Code 5313-14), 4.118 (Diagnostic 
Codes 7803-7805) (2001); 4.55, 4.56, 4.72 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen on 
June 6, 1953, after suffering grenade fragment wounds in his 
left and right lower legs.  The wound was debrided.  It was 
noted on July 10, 1953, that the veteran sustained small 
clean wounds to the left knee, and clean wounds to the right 
leg and foot.  On July 12, it was noted that the veteran had 
sustained a penetrating wound, with no major artery or nerve 
involvement.  On July 15, the veteran underwent debridement 
and closure of the multiple small wounds of the left knee, 
right calf, and foot.  The veteran underwent physical therapy 
and whirlpool treatment for both knees and ankles in late 
July.  The veteran was ready to return to full duty on August 
15, 1953.  

The veteran underwent removal of chronic granulomas from his 
wound sites in February 1954.  

Service medical records do not show treatment for a back 
disorder.  At separation in December 1954, the veteran's feet 
and lower extremities were evaluated as normal.  Under item 
#39 for scars, it was noted that the veteran had had a 
shrapnel wound in Korea and had been hospitalized in Japan.  

The veteran was afforded a VA examination in February 1955.  
He stated that he received shell fragment wounds to his left 
thigh and knee area and right foot in July 1953 while in 
Korea.  He was hospitalized for a total of about 2 months 
during which time he had an operation for removal of shrapnel 
and later had another small procedure done as an outpatient 
for shrapnel removal.  He complained of pains in both the 
left knee and right foot when standing for any length of 
time, bending, stooping, or picking up heavy objects and 
especially during cold, damp, weather.  

Examination of the left thigh, medial aspect, lower 3rd, 
above the knee joint was a longitudinal scar measuring 1.25" 
by .25" in size, well-healed, nontender.  There was no 
inflammation, it was not retracted or depressed, and also 
below the patella was a semilunar scar measuring 
approximately 1.75" in length, well-healed, and nontender.  
There was no limitation of motion of the left knee joint.  
There was no crepitus and no swelling.  Examination of the 
right foot revealed on the lateral aspect, middle 3rd, 
posterior surface, or dorsal surface, 3 scars lying one above 
each other, the uppermost one measuring 1.5" in length, the 
middle one measuring .5" in length.  There was also another 
one which was in the lower area measuring 1.25" in length.  
Each was parallel to one another.  There was some tenderness 
to punch percussion, but no limitation of motion of the toes 
or ankles.  There was no nerve involvement, and ambulation 
was adequate.  Diagnosis was residual of shrapnel wounds to 
the left thigh, knee and right foot and manifested by 
cicatrices, retained opaque foreign bodies.  

X-rays of the right foot revealed several small opaque 
foreign bodies in the soft tissues in the region of cuboid 
consistent with residuals of a gunshot wound.  X-rays of the 
proximal 2/3 of the left leg including the knee revealed 
several small opaque foreign bodies in the soft tissues about 
the knee and proximal third of the leg consistent with 
residuals of a gunshot wound.  X-rays of the right leg 
including the ankle showed several small opaque foreign 
bodies scattered throughout the soft tissues of the leg 
consistent with residuals of a gunshot wound.  

In a March 1955 rating decision, the RO granted service 
connection for scars from a shell grenade wound to the right 
foot with retained foreign body and assigned a 10 percent 
rating under Diagnostic Code 7804.  The RO also granted 
service connection and a noncompensable rating for a shell 
grenade wound to the left thigh and knee, asymptomatic.

The veteran was hospitalized by the VA from December 16, 
1963, to January 17, 1964.  Diagnoses upon discharge were 
foreign body (metal fragment) in the soft tissue of the right 
foot, the capsule of the calcaneus cuboid, removed and 
healed; and chronic bursitis of the right fibular head (knee 
joint) due to old grenade injury, treated and improved.  

In a February 1964 rating decision, the RO granted a separate 
10 percent rating for residuals of a shell fragment wound to 
the right knee with chronic bursitis of the right fibula head 
and a retained foreign body.  The RO also granted a temporary 
total evaluation for the veteran's service-connected scars 
from shell-fragment wounds to the right foot with a retained 
foreign body for his operation and hospitalization in 
December 1963 and January 1964.  

The veteran submitted VA treatment records from the 1990s 
which show treatment for his right leg, right foot, and left 
leg.  

The veteran was seen for a chronic strain of the lumbar spine 
in April 1992.  

At an August 1992 VA orthopedic examination, the veteran 
stated that he could walk up to .25 mile with giving out of 
both knee joints.  Examination showed that both knee joints 
had pain and tenderness present.  There was no swelling or 
deformity.  The veteran had subluxation with giving out of 
both the knee joints.  Flexion was 60 degrees for both knees, 
and extension was 20 degrees for both knees.  Diagnoses were 
chronic bursitis in the right knee, and residuals of the 
shrapnel wound in the left.  

At an August 1992 VA examination for the veteran's spine, it 
was noted that the veteran had pain and tenderness of the 
lumbosacral spine and walked with a limp on the right side.  
Diagnosis was low back pain.  

At an August 1992 VA examination for the veteran's feet, he 
was unable to stand on his toes, but could stand on his 
heels.  He had a shrapnel wound on the right foot around the 
ankle joint.  There was limited range of motion of both the 
ankle joints.  He had flat feet, and limping on the right 
side.  His skin was cold to the touch with decreased dorsalis 
pedis and posterior tibial pulses.  Diagnosis was flatfeet 
with several shell fragment wounds in the right foot with a 
retained foreign body.  

At an August 1992 VA examination for scars, it was noted that 
the veteran had scars present on the right ankle joint on the 
lateral side and the dorsum of the right foot, and also on 
the right fibula on the lateral side and on the left knee.  
The scar was linear, white, and 5 cm.  The scars were tender 
and painful on the right ankle and the right fibula.  
Diagnosis was scar secondary to the shrapnel wounds on the 
right foot with retained foreign body, and chronic bursitis 
of the right fibular head and retained foreign body, and on 
the left thigh that was asymptomatic.  

X-rays from August 1992 of the lumbar spine showed a normal 
lumbar spine.  X-rays of the right knee showed normal bony 
and soft tissue structures.  X-rays of the right foot were 
normal except for several minute metallic foreign particles 
overlying the proximal tarsal bones.  X-rays of the left 
femur showed two minute metallic foreign bodies seen in the 
soft tissues, just above the knee joint, not involving the 
bone.  X-rays of the right tibia and fibula showed small 
metallic shrapnel fragments seen in the soft tissues in the 
mid and lower leg, none of which seemed to be associated with 
the adjacent bone.  

The veteran was afforded a hearing before a hearing officer 
in May 1993, at which time he testified about the severity of 
the pain he experienced in his right knee.  He described 
decreased range of motion.  He described nerve problems in 
his left thigh.  

A treatment record was submitted from the Bonutti Orthopedic 
Clinic on February 1996.  The examiner's impression was that 
the veteran's back symptomatology was probably related to 
mild arthritic flares from time to time due to minimal 
degenerative changes in the lower back, although it was quite 
possible that with residual injuries to both lower 
extremities the veteran did not always use correct body 
mechanics when working about the farm.  

The veteran underwent a VA examination for his scars in 
October 1996.  Examination of the scars showed that there 
were six scars as follows: (1) Vertical scar on left knee 1 
1/2 inches long by 1/4 inch broad over medial knee, healed 
and nontender.  (2) Horizontal scar 2 inches long by 1/8 inch 
wide across lower patella, healed and nontender. (3)	Half 
inch by 1/32 inch below the right patella, healed and 
nontender.  (4) Lineal 1 1/2 inch by  1/4 inch lateral leg, 
healed and nontender.  (5) Long lineal scar 1 1/2 inch by 
1/16 inch over right foot over cuboid bone, healed and 
nontender.  (6) Transverse lineal scar 1 1/2 inches by 1/16 
inch anterior to lateral malleolus.  The muscle groups 
involved were Group X in the foot, Group XII in the right 
anterior thigh, and Group XIV in the anterior thigh.

The veteran had one scar  which was 2-1/2" on top of the 
right foot, quite tender and showing no evidence of keloid 
formation, and with no evidence of muscle contracture.  The 
second scar was in the lateral aspect of the left knee, is 
approximately 2" in length, once again showing no keloid 
formation.  No herniation or adherence was appreciated.  In 
terms of inflammation, swelling, depression, vascular supply 
and ulceration, no abnormalities were appreciated on either 
scar area.  Tender and painful comments were made by this 
patient on objective examination.  The veteran claimed 
significant difficulties with both feet, both knees, and his 
lower back, most of which he related to his previous scars 
and grenade injury and some of which he felt were due to his 
flat feet and changes in his back and knees associated with 
his previous injury as noted above.  

The examiner stated that the injuries to the veteran's lower 
extremities were quite remote from the examination, 
temporarily speaking, and it was difficult even under direct 
questioning to ascertain the amount of discomfort that the 
veteran was suffering.  He presented with a fairly 
significant limp in his right side and was going through an 
orthopedic evaluation later.  His difficulties associated 
with his lower leg and back pain were difficult to tie in and 
appeared to have been brought to his attention by previous 
physicians that he felt stated that his back pain was due to 
service-connected problems with his legs.  Diagnosis was 
scars of both lower extremities as described above, and noted 
visible scars as described above.

The veteran underwent a VA examination for his spine in 
October 1996.  The veteran stated that he had had pain in his 
back since leaving the service.  There was no history of 
injury.  The veteran complained of pain in the back, 
radiating to his right hip which was sometimes increased with 
sneeze and cough, but no urine problem.  The examiner's 
diagnosis was low back pain of unknown etiology.  

The veteran underwent a VA examination for his joints in 
October 1996.  The right knee showed no swelling; no effusion 
or instability.  There was no tenderness or deformity, and no 
subluxation or instability.  There was no nonunion and no 
loose motion, and no malunion.  Range of motion was 0 to 110 
without pain.  Muscles were intact, and there was no 
neurological deficit.  X-rays were within normal limits.  The 
left knee examination was normal.

The veteran underwent a VA examination for his muscles in 
October 1996.  Examination showed that the veteran had had a 
shrapnel wound on his right leg and right foot, and 
complained of pain in the right leg.  There was no tissue 
loss.  The muscle group involved was 10.  The scar was non-
sensitive, non-tender, and healed.  There was no effusion, 
and no damage to the tendons.  There was no loss of strength, 
no pain, and no muscle herniation.  There was no tissue loss.  
No muscles were penetrated in Group XII.  There was no 
sensitiveness or tenderness in the muscles.  There were no 
adhesions, and no damage to the tendons.  There was no damage 
to the bones, joints, or nerves.  There was no loss of 
strength, and no evidence of pain at the time of examination.  
There was no evidence of muscle hernia.  X-rays showed 
foreign bodies in the upper right leg and lower leg.  There 
were about 5 smaller pieces in the lower leg and one big 
piece measuring 1/4 inch by 1/4 in the upper leg.  Under 
diagnosis, the examiner wrote that there were no apparent 
residuals or fragment wounds of the right foot, right knee, 
right leg, left thigh and left knee.  The affected muscle 
groups were Group X, Group XII, and Group XIV with no 
residual symptoms or effects.  There was no evidence of pain 
or functional loss due to pain at the time of examination 
associated with the shell fragment wound residuals.  It was 
unlikely that pain would limit functional ability of the 
affected muscle groups, though it might have done so at times 
of flare ups.  There was no weakened movement except for the 
incoordination.  It was not likely that any current back 
difficulty was caused by or worsened by the residuals of the 
service-connected shell fragment wounds of the left lower 
extremity.  The examiner did not feel that the shell fragment 
wounds and thigh disability would preclude the patient from 
work.  The examiner read the claims folder and history of the 
patient's chart.  

The veteran underwent a VA examination for his feet in 
October 1996.  The muscle group involved was Group X.  
Posture, appearance and function were normal.  There was no 
deformity, and no disturbance in gait.  There was a scar on 
the lateral side of the right foot as mentioned in scars 
examination, but no skin or vascular change.  An x-ray showed 
2 foreign bodies in the right foot just over the head of the 
fifth metatarsal.  Diagnosis was foreign bodies in the right 
foot.  

The veteran underwent a VA general medical examination in 
October 1996.  The examiner reviewed the claims file.  The 
veteran stated that he was self-employed and had been on 
Social Security since approximately age 62.  He noted cramps 
in both legs and both feet.  He noted a nerve problem in his 
left knee that came and went, and caused awkwardness in his 
left knee.  He stated that he had a trick knee on the left 
occasionally.  He had difficulty with right lateral knee 
discomfort of the left lower leg changing with weather.  He 
described back problems.  The examiner stated that it was 
essentially impossible to determine whether the back problems 
were associated with his previous scars and damage to his 
lower extremities.  The examiner did state that in his 
experience, he had not noticed the type of injury that the 
veteran had would cause significant back problems.  He did 
note that the veteran's feet appeared to be flat.  There was 
a decrease in motion, particularly in the right ankle, in all 
areas of movement.   

Under diagnostic impression, the examiner wrote that the 
veteran  has chronic low back pain, pain in both knees and 
both feet and occasional chest wall pain.  He stated that the 
etiology of these pain syndromes seemed to be related to his 
ankles and knees and to a combination of flatfeet which were 
present, previous injuries secondary to a grenade accident or 
battle injury depending on history, and his back problems 
were probably associated with a combination of the aging 
process and his discomfort in his knees and ankles.  The 
examiner opined that the adjudicators would have a great deal 
of difficulty in sorting out percentages of disability 
associated with the veteran's complaints, as he was extremely 
in tune with trying to deal with the disability system and 
the government both at the VA and Social Security level.  The 
examiner stated that the amount of disability that the 
veteran had in his back related to the injury in the service 
would be best delineated by the orthopedic surgeon's report.

The veteran underwent a VA examination for his joints in June 
1999.  The veteran described his injury in service.  He 
stated that the shrapnel injuries he sustained, in addition 
to the right foot and left knee area, also included the right 
calf and the right proximal leg.  He stated that 
approximately ten years after the initial surgery, he 
underwent a second procedure on his right foot for removal of 
additional shrapnel.  The patient's chief complaint was 
discomfort about the right foot, the right proximal leg, the 
left distal thigh and knee, and lower back.  The veteran 
complained of a burning pain about the lateral aspect of the 
right forefoot and midfoot.  The pain was exacerbated by 
prolonged standing.  The patient had not used an orthosis for 
the effected extremity.  He also complained of discomfort 
about the right proximal fibula.  He described this as a 
dysesthesia in character extending from the lateral aspect of 
the proximal leg distally and obliquely across to the 
anterior leg just distal to the tibial tubercle.  

The patient also complained of discomfort about the left 
knee.  The discomfort was extremely vague in character.  It 
was not accompanied by effusion, locking, popping, catching 
or giving way.  It was exacerbated by climbing stairs, 
sitting for prolonged intervals, and standing.  In addition 
to the above, the veteran complained of lower back 
discomfort, which he attributed to the problems incurred in 
both lower extremities.  This lower back pain was by far the 
greatest complaint of the musculoskeletal afflictions.  It 
was midline lower lumbar in location without radiation.  It 
was exacerbated by standing or prolonged sitting.  It was 
relieved by lying supine.  He had vague complaints of 
discomfort about the lateral of the right mid foot, 
exacerbated by standing and ambulation.  

He complained of discomfort about the right proximal leg, 
with no particular inciting event.  He complained of 
discomfort about the left distal thigh and knee, but denied 
effusion, giving way, locking, catching, or popping.  His 
greatest complaint was lower back discomfort as mentioned.  
Despite the long history of these afflictions, the veteran 
had not been fitted for orthotics, except for pes planus 
valgus, did not use an orthosis on the left or right knee, 
had not used a TENS unit for the lower back or a lumbosacral 
corset, and was not attending physical therapy.  Despite the 
duration of his complaints, he had never, by his account, 
been considered for an operative intervention to reconstruct 
the right foot, left knee, or lumbar spine.  

Examination of the feet demonstrated bilateral pes planus.  
The patient's ankle dorsiflexion was approximately 15 to 20 
degrees and plantar flexion approximately 40 degrees on both 
sides.  Subtalar motion was supple and was not accompanied by 
discomfort.  Passive dorsiflexion and plantar flexion of the 
ankle produced no crepitation.  There was no instability on 
anterior drawer or talar tilt inversion testing.  The 
posterior tibial and peroneal tendons appeared to be intact 
and were graded 5/5.  Tibialis anterior and gastroccilius 
were 5/5.  There was no atrophy in the limb.  There were 
scars visible in the right foot.  There was a 2 cm scar over 
the right cuboid bone, healed, without keloid and nontender.  
There was a similar longitudinally oriented scar anterior to 
the aforementioned scar.  This was similarly without keloid, 
nontender, and not hypertrophic.

The patient's examination of the right leg demonstrated that 
he had intact peroneal function.  There was no atrophy.  
There was a site of shrapnel along the anterior aspect of the 
leg, measuring 2 cm in length.  This was healed and nontender 
and there was no palpable shrapnel beneath the surface of the 
skin.  There was a small scar just over the lateral aspect of 
the proximal right leg.  This was similarly nontender.  There 
was no evidence of dysesthesia upon palpation of the peroneal 
nerve.  There was no evidence of neuroma formation about the 
ankle or foot.  The range of motion of the right knee was 
from 0 to 135 degrees.  There was mild to moderate 
crepitation.  Tracking of the knee was essentially normal.

Examination of the left knee demonstrated two prominent 
scars.  There was a transverse scar measuring 4 cm over the 
infrapatellar tendon.  There was a 2 to 3 cm scar over the 
anterior medial knee, which appeared to be a surgical scar as 
did the aforementioned infrapatellar scar.  Both were without 
keloid, not hypertrophic, and nontender.  Examination of the 
knee was relatively unremarkable.  There was obvious 
arthritis of the articulation as there is patellofemoral 
crepitation.  There was no significant medial or joint line 
tenderness.  There was no instability to Lachman or varus 
valgus stress testing at 30 degrees.  The range of motion of 
the knee was from 5 degrees to 130 degrees and the tracking 
was comparatively normal except for some crepitation.  There 
was no atrophy demonstrable on examination of the left leg.  

Examination of the knees was quite unremarkable.  There were 
small fragments of shrapnel scattered both proximal and 
distal to the knee joint.  These were tiny fragments of 
shrapnel.  There was minimal arthrosis demonstrable by 
radiographs.  There was relative preservation of the 
cartilage height and no significant osteophyte formation.  
There was no sclerosis.  Examination of the right knee 
demonstrated minimal arthritic changes.  There was a larger 
piece of shrapnel present in the leg at the junction of the 
mid and proximal thirds of the tibia.  

Examination of the foot demonstrated pes planus.  There were 
tiny fragments of shrapnel overlying the cuboid bone.  There 
was no evidence of arthrosis of articulations in the mid 
foot.

The examiner's impression was that the veteran had sustained 
shrapnel injuries requiring surgical debridement on two 
occasions in the right foot and one occasion in the left 
distal thigh and knee.

With respect to the left knee, the veteran had minimal 
arthrosis on radiograph examination and moderate arthrosis on 
clinical inspection.  It was felt that the arthritis of the 
veteran's knee had been contributed to a minor extent by the 
aforementioned shrapnel injury.  However, the patient did 
undergo an apparent arthrotomy of the knee.  This may have 
altered joint kinematics to an extent that it was capable of 
accelerating the development of patellofemoral arthrosis.  
However, the patient's arthritis was comparatively mild 
radiographically.

With respect to the right knee, the patient had dysesthesias 
along the right lateral proximal leg extending obliquely to 
the anterior leg just distal to the tibial tubercle.  He did 
evidently sustain a shrapnel injury to this region.  However, 
there was no evidence of neuroma formation and the examiner 
was unable to characterize the nature of the patient's right 
proximal leg problem.  There was no atrophy in the limb, and 
no paresis.  There would appear to be little explanation for 
the veteran's complaints on the basis of the physical 
examination and the previous injury. 

With respect to the right foot, the patient had bilateral pes 
planus.  He did sustain a significant shrapnel injury to the 
foot requiring surgical debridement.  However, at the present 
time, the patient exhibited no evidence of midfoot arthrosis.  
There was no evidence of neuroma formation.  His range of 
motion was virtually symmetrical with the contralateral limb.  
He is able to heel and toe walk.  There would therefore 
appear to be little residual disability in the right foot 
emanating from the patient's previous injury.

With respect to the lower back, the patient did have 
lumbosacral disk degenerative disease as evidenced by 
clinical examination and radiographic studies.  However, the 
examiner stated that these changes bore no etiologic 
relationship whatsoever to the patient's aforementioned 
shrapnel injuries.  There would be appear to be no 
disturbance in knee range of motion on either side.  He had 
no atrophy or paresis.  His gait was relatively unremarkable.  
Therefore, there would appear to be no etiologic relationship 
between the shrapnel injuries of the lower extremities and 
development of lower back discomfort.

In conclusion, the examiner stated that: 1.  There is little 
on clinical examination to indicate a residual from a shell 
fragment wound of the right foot. The patient's foot 
complaints more likely stemmed from pes planus rather than 
the aforementioned shrapnel injury.  He did sustain a 
shrapnel injury to the midfoot requiring surgical develop on 
two occasions.   He did not have evidence of arthrosis of any 
articulation in the foot at this point; 2.  The patient 
sustained a shell fragment wound to the right proximal leg.  
He had dysesthesias.  This was difficult to refute.  However, 
there was no evidence of arthrosis of the knee joint and no 
clinical indication of neuroma formation.  Moreover, there 
was no atrophy or diminished loss of function in the right 
leg on the basis of the aforementioned shrapnel injury; 3. 
The patient did sustain significant shrapnel injury to the 
left distal thigh and knee requiring surgical debridement.  
This certainly had the capacity to produce changes in 
patellofemoral mechanics.  However, the patient's range of 
motion was virtually normal, and he had only mild arthritis 
evidenced radiographically and moderate arthritis 
demonstrated clinically.  The shrapnel injury appeared to 
bear little etiologic relation to the patient's development 
of knee arthritis.  He had not sought specific treatment for 
knee arthritis by history.  There would therefore appear to 
be little etiologic relationship between the shrapnel injury 
and the patient's current knee complaints; 4. The patient's 
chief musculoskeletal problem was lumbar back pain.  He has 
not sought specific medical treatment for this problem by 
history.  Moreover, there was no gait disturbance capable of 
producing a change in mechanics of the lumbar spine.  
Therefore, there appeared to be no etiologic relationship 
whatsoever between the patient's aforementioned shrapnel 
injuries and the development of lumbar degenerative disk 
disease.  It was considered more likely than not that the 
patient's current back disability had no relation to the 
patient's shell fragment wound to the lower extremities.  
There would appear to be little explanation for the effect 
with wound residuals have had on the patient's ability to 
work.  He may indeed be incapacitated by lumbar spine pain 
with respect to his capacity for employment, but the lumbar 
condition appeared to bear no relation to the patient's 
aforementioned shrapnel injuries.

A letter from Dr. T. G. from the Bonutti Orthopedic Clinic 
dated August 2000 including a disability evaluation was 
submitted.  He reviewed the evaluation by the physical 
therapist T. G. and wrote that he agreed with the evaluation 
performed by her.  The evaluation noted that the veteran 
described a toothache-like pain in the right lateral foot, 
and complained of his left knee wanting to buckle on him when 
he went down steps or a curb.  He complained of occasional 
pain on the inside of his left knee which went more medial.  
He reported difficulty driving and was only able to ride 
about 75 miles.  Knee extension was -14 in the left and -11 
in the right.  Knee flexion was 137 and 134 in the left, and 
140 in the right.  It was noted that the veteran received 7 % 
impairment for decreased active range of motion for hindfoot 
inversion and eversion, and 20 % lower extremity impairment 
for right knee limited extension.  It was noted that the 
veteran received 20 % lower extremity impairment due to 
limited left knee extension.  

The veteran testified before a hearing officer in December 
2000.  He described swelling in his foot.  He described 
taking two or three different types of pain medication.  He 
described cramping in his calf area which affected his 
driving.  

The veteran underwent a VA examination for scars in February 
2001.  He was noted to have scarring to the right lateral 
malleolus of his right foot, and inferior to this, a 2 cm. 
whitish scar, also with no ulceration or breakdown, and no 
elevation or depression.  There was no tenderness, 
inflammation, edema, or keloid formation.  There was also a 3 
cm. linear scar to the distal right lateral lower leg, with 
no ulceration or breakdown.  There was no keloid formation.  
The scar was whitish in color and linear in appearance.  
There was no limitation of range of motion or associated 
tenderness noted.  There was also a 4 cm. scar to the left 
medial patella area which was whitish in color, presumably 
from old surgery.  This scar also showed no significant 
keloid formation, and no inflammation or edema.  The scar was 
slightly whitish in color, and was linear in appearance.  
There was no functional loss associated with the scar.  
Diagnosis was status post shrapnel wound with scarring as 
previously mentioned.  

The veteran underwent a VA examination for his muscles in 
February 2001.  It was noted that there was no destruction of 
muscle mass noted, and there had been retained foreign bodies 
shown on prior x-rays.  There was no evidence of any 
significant tissue loss.  There was no tendon damage.  Muscle 
strength appeared preserved.  There was no atrophy of 
muscles, and no muscle herniation.  There was no appreciable 
fatigability on range of motion testing.  Diagnoses were 
status post shrapnel wounds with residual scarring, and 
complaints of pain with no evidence of degenerative joint 
disease.  The examiner concurred with Dr. Miller from the 
veteran's June 1999 examination that there was little on 
clinical examination to indicate residuals from shell 
fragment wound of the right foot.  The veteran's foot 
complaints more likely stemmed from flattening of the feet 
than the old shrapnel injury.  There was no evidence of any 
arthrosis of any articulation of the right foot.  Regarding 
the right leg, the examiner stated that the veteran had some 
dysesthesia, but no evidence of any arthrosis, and no 
clinical indication of any neuroma formation, and no atrophy 
of the musculature of the leg, or loss of function of the 
right leg.  Regarding the left leg, the veteran's range of 
motion appeared to be basically normal, and there appeared to 
be no etiological relationship between the veteran's old knee 
injury and his current complaints.  The examiner opined that 
the lower back pain was not related to the old shrapnel 
injuries.  

The veteran underwent a VA examination for his joints in 
February 2001.  The veteran's C-file, along with his 
electronic medical record, were reviewed.  He sustained a 
shrapnel injury from a grenade which occurred in July of 1953 
while stationed in Korea.  The patient was treated at triage 
while in the battlefield and two days later was transferred 
to a hospital in Japan where he underwent a surgical 
procedure.  The patient stated that he had shrapnel removed 
from his right lateral fore foot and mid foot as well as an 
arthrotomy of the left knee.  The patient stated that later 
in November of 1953 he had further shrapnel removed from his 
right leg and was on crutches for a two week period of time 
at some field hospital.  He stated that the shrapnel injuries 
he sustained, in addition to the right foot and left knee 
area, also included the right calf and right proximal leg.  
Ten years following this injury, the veteran stated that he 
underwent a second procedure on his right foot for removal of 
additional shrapnel.

The veteran's main complaint was that of his right ankle, 
stating that he had pain in his right ankle which radiated up 
his right leg, indicating the right lateral aspect of his 
right lower leg up to the right knee.  He stated that he 
could only drive a short distance due to pain in his ankle 
which radiated up to his hip.   He complained of "sharp pain" 
which was "like a toothache" to his right - lateral foot.  He 
denied any locking of his joints.  He stated that his left 
knee wanted to "give way" with exertion.

In addition to the above complaints, the veteran also 
complained of some lower back pain radiating to his right hip 
area, also exacerbated with standing or prolonged sitting 
which was improved with lying down.  The patient had used an 
orthotic device in his shoes in the past, but was not 
currently using this device.  Other than occasional use of 
knee braces, and the orthotics for his feet in the past for 
flattening of the feet and some pain medication, the veteran 
had no other treatments other than prior surgery as 
previously described.

The veteran described the pain as being a chronic daily pain 
increased with cold, damp weather or with ambulating and 
standing for prolonged periods of time.  He also complained 
of pain to his right ankle, increased with driving for any 
period of time.

He stated that the pain increased with cold, damp weather, 
and also increased with walking for a distance and then 
sitting down.  He stated that the pain was a daily, chronic 
pain which was exacerbated with symptoms as above.  

He stated that he had worn knee braces bilaterally, but was 
not currently using knee braces.  He also had used corrective 
inserts in his shoes in the past, but was not actively using 
these devices.  The veteran had not had any episodes of 
dislocation or recurrent  subluxation.  The veteran stated 
that he had difficulty mainly with trying to drive for any 
length of time.  He had a friend driving to this appointment 
today because he complained of pain in his foot with driving 
for prolonged periods of time.  He stated that he was capable 
of ambulating well, but when he stopped and sat down, he had 
pain in his leg and his foot.  

The veteran complained of pain and tenderness to the right 
lower knee area, but this was not noted on physical 
examination.  There was no evidence of any painful motion, 
edema, or effusion.  The veteran had some difficulty with 
assuming a squatting position which he stated was due to some 
weakness in his left knee wanting  to "give way", but he was 
capable of assuming the squatting position.  There was no 
atrophy of either the right or left upper and lower legs 
noted.  

There were no callosities, breakdown, or unusual shoe wear 
noted, although the veteran brought a pair of shoes with a 
tear in the left aspect of the right shoe, stating that "I 
wear my shoes out like this all the time."  There is noted to 
be separation at the  joining of the sole to the body of the 
shoe, but there was no unusual wear pattern on the sole of 
the shoe which the veteran brought to the examination.  The 
shoes that the veteran wore to the examination were 
essentially normal.

There was no shortening of the legs noted.  There was no 
evidence of any inflammatory arthritis noted.  The veteran 
had 0 to 135 degrees of flexion bilaterally of the knees, 
with 0 to 140 being normal.  Re. the medial and lateral 
collateral ligaments, varus/valgus was in neutral and in 30 
degrees of flexion, with normal being no motion.  Re. the 
anterior and posterior cruciate ligaments, the 
anterior/posterior was in 30 degrees of flexion with foot 
stabilized, and normal being less than 5 mm of motion (1/4 
inch Lachman's test) or in 90 degrees of flexion with foot 
stabilized with normal being less than 5 mm. of motion (1/4 
inch - anterior and posterior drawer test).  There was 
negative Lachman testing, negative drawer testing, negative 
McMurray testing of knees bilaterally, and no significant 
crepitus noted.  

Range of motion of the ankles showed dorsiflexion to be 20 
degrees bilaterally (normal being 20) and plantar flexion 40 
degrees bilaterally (normal being 45).  There was no 
crepitus, and no instability noted of either the right or 
left ankles.  He rose on his heels and toes with no 
difficulty.  The posterior tibial and peroneal tendons were 
intact bilaterally.  No varus and valgus angulation was 
noted.  

Prior x-rays of the right foot had shown a few small metallic 
foreign bodies from previous old shrapnel injury, otherwise 
normal right foot.  The knee x-ray examination also showed a 
few metallic soft foreign bodies bilaterally from old 
previous shrapnel injury, otherwise normal bilateral knees.  

Diagnoses were right and left knee pain with history of old 
shrapnel injury with no significant evidence of degenerative 
joint disease or atrophy of legs noted; history of shrapnel 
injury to the right foot with chronic pain, but with no 
evidence of any significant arthritic changes in his right 
foot noted; and range of motion of the knees and ankles 
grossly within normal limits.  

The veteran underwent a VA examination for his feet in 
February 2001.  He complained of pain mainly to the right 
lateral foot.  He had been treated with shoe inserts in the 
past as well as some ACE wrapping in the past to his ankle.  
He described pain as a chronic pain which was increased with 
ambulating for long periods of time or standing for long 
periods of time.  The pain was also worsened with cold damp 
weather.  It was noted that the veteran had used shoe inserts 
and some ankle wraps in the past.  He stated that the shoe 
inserts had helped for a time, but felt that they were no 
longer of benefit, and had stopped using them.  He stated 
that he was capable of ambulating well, but when he sat after 
ambulating, he had pain in his foot and knees.  Also, he had 
some pain in his hip, which he stated came from his lower 
back.  He stated that he was mainly limited on driving.  He 
was unable to sit and drive for prolonged periods of time due 
to pain in his right foot.  

Examination showed that there was some flattening of the feet 
bilaterally, but otherwise anatomically, they appeared to be 
within normal limits.  Range of motion actively and passively 
was grossly within normal limits with dorsiflexion 20 degrees 
and plantar flexion 40 degrees.  The examiner stated that no 
fatigability, weakness, or lack of endurance was noted during 
the examination.  There was no objective evidence of any 
painful motion, edema, or instability noted on examination.  
The veteran was capable of assuming a squatting position.  He 
complained of some weakness in the left knee, but was capable 
of assuming a squatting position.  His gait was steady, and 
he stood erectly.  The brought a pair of shoes, with 
separation at the lateral aspect of the right shoe with the 
body of the shoe from the sole of the shoe.  On examination 
of the shoes, they appeared to be grossly within normal 
limits.  There was no abnormal wear of the sole of either the 
shoe with the tear or with the shoes that he wore to the 
examination.  There were some diffuse varicosities over the 
lower legs bilaterally.  The veteran's posture on standing, 
squatting, supination, pronation, and rising on toes and 
heels was all performed with no difficulty.  There were no 
hammertoes, no high arch, and no clawfoot.  There was 
flattening of the feet bilaterally.  There was no 
malalignment of the Achilles tendon.  There was no valgus 
rotation.  There was no hallux valgus deformity noted.  The 
examiner commented that in the past, the veteran's x-rays had 
showed metallic foreign bodies, but otherwise normal right 
foot.  Diagnosis was status post old shrapnel injury to right 
foot with continued complaints of pain as described above, 
but with no evidence of any degenerative joint disease noted 
on examination.  

VA x-rays from February 2001 showed an unchanged appearance 
of the knees since June 1999; a few metallic soft tissue 
foreign bodies bilaterally, apparently from a previous old 
shrapnel injury; otherwise normal bilateral knees.  Regarding 
the feet, the examiner's impression was unchanged impression 
from June 1999; a few small metallic foreign bodies, 
apparently from old shrapnel injury; and arteriosclerosis.  

The veteran was afforded a hearing before a traveling member 
of the Board in September 2001.  He described why he thought 
his back disorders were due to his service-connected 
disabilities.  He described problems he had with his right 
foot and right knee.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, the Board notes that on November 9, 
2000, the VCAA, was enacted. Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the reasons for its decision, as well 
as the laws and regulations applicable to his claim.  This 
information was provided in the December 1992 Statement of 
the Case, three Supplemental Statements of the Case issued in 
June 1993, January 1997, and August 1999, and at three 
separate hearings, two hearings before hearing officers in 
May 1993 and December 2000, as well as at a hearing before a 
traveling member of the Board in September 2001.

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  Moreover, VA has conducted reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and the veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Regarding the recent rule pertaining to 
obtaining evidence and curing procedural defects without 
remand, the Board may consider the VA records that the 
veteran's representative submitted at the veteran's September 
2001 hearing without obtaining a waiver of RO consideration 
from the appellant since the rule changes and amendments made 
by 67 Fed. Reg. 3,099 (Jan. 23, 2002) apply to appeals 
pending on February 22, 2002.  It is noted that the majority 
of the records that the veteran submitted did not have to do 
with his low back or legs.  

In addition, as will be discussed below, the Board finds that 
the medical evidence of record, which includes the service 
medical records, the separation examination from service and 
numerous post-service VA examinations to determine the 
severity of the veteran's service-connected disabilities as 
well to determine the etiology of the veteran's low back 
disorders , is sufficient to consider his claim and that an 
additional current medical examination is not necessary.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  In short, the Board finds that 
the requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition. 


Service connection for a low back disability, as secondary to 
the veteran's service-connected residuals from shell fragment 
wounds.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2001).  The mere fact of an in-service injury is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 3.309 
(a) (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  

As is true with any piece of evidence, the weight to be 
attached to these opinions is within the province of the 
Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant. Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).

38 C.F.R. § 3.102 (2001) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); (Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).   

It should be noted initially that the service medical records 
do not show treatment for any low back disorders.  The 
veteran was not seen for his low back until many years after 
service.  The record shows that the veteran has received 
treatment for his low back after service and has been 
diagnosed with different low back disorders.  He claims that 
his low back disorders are secondary to his service-connected 
shell fragment residuals.  

There are a number of opinions which have addressed the 
question of secondary service connection.  In February 1996, 
an examiner from the Bonutti Orthopedic Clinic stated that 
"it was quite possible that with residual injuries to both 
lower extremities, the veteran did not always use correct 
body mechanics...."  At an October 1996 VA general medical 
examination, the examiner stated that "it was essentially 
impossible to determine whether the back problems were 
associated with his previous scars and damage to his lower 
extremities."  The examiner also said that the veteran's 
"back problems were probably associated with a combination 
of the aging process and his discomfort in his knees and 
ankles."  

At the veteran's June 1999 VA examination for his joints, the 
examiner stated that "there appeared to be no etiologic 
relationship whatsoever between the veteran's aforementioned 
shrapnel injuries and the development of lumbar degenerative 
disk disease."  The examiner stated that it was "more 
likely than not that the patient's current back disability 
had no relation to the patient's shell fragment wound to the 
lower extremities."  At the veteran's February 2001 VA 
examination for his muscles, the examiner stated the "lower 
back pain was not related to the old shrapnel injuries."  

Since there are some opinions which are positive regarding 
the question of secondary service connection, and some which 
are negative, pursuant to Guerrieri, it must be determined 
which opinions are to be given more weight.  The two opinions 
from 1996 which are more positive in regard to the veteran's 
claim are speculative in nature, using terms like "quite 
possible" and "probably" in addressing the possibility of 
an etiological relationship between the veteran's service-
connected disabilities and his low back disorders.  On the 
other hand, the opinions from June 1999 and February 2001 are 
definitive in nature and give reasons as to why there is no 
etiological relationship.  The June 1999 opinion states that 
there appeared to be no disturbance in knee range of motion 
on either side, there was no atrophy or paresis, and the gait 
was relatively unremarkable.  Because the June 1999 opinion 
is more definitive than the two opinions from 1996 and gives 
reasons for its conclusion, it is given the most weight of 
the competing opinions.  For this reason, service connection 
for a low back disability on a secondary basis to the 
veteran's service-connected residuals of shell fragment 
wounds must be denied.  

Although the appellant asserts that his low back disorders 
are due to his service-connected residuals of shell fragment 
wounds, the veteran is not a medical professional who can 
make such determinations.  Lay persons are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The medical evidence shows that the veteran's low 
back disorders are not related to his service-connected 
residuals of shell fragment wounds.  

It is determined that the veteran's low back disorders were 
not sustained in service, and are not proximately due to or 
the result of his service-connected residuals of shell 
fragment wounds.  Accordingly, the preponderance of the 
evidence is against the veteran's claim of service connection 
for a low back disability, both on a direct basis, and as 
secondary to the veteran's service-connected shell fragment 
wounds.  As the preponderance of the evidence is against the 
veteran's claim, it must be denied.  38 U.S.C.A §5107 (West 
Supp. 2001)




General laws and regulations regarding the veteran's 
increased rating claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous. See 38 C.F.R. §§ 4.20, 
4.27. See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

During the pendency of this appeal, VA promulgated final 
regulations, which initiated VA's regulatory endeavor to 
address muscle injuries and disorders of the orthopedic 
system as separate disability categories. 62 Fed. Reg. 106, 
(June 3, 1997).  These regulations provide that, effective 
July 3, 1997, sections 4.56 and 4.73 of Title 38 C.F.R. were 
revised. Id., pp. 30238-39.  The revised regulations provide 
new criteria for evaluating the severity of muscular 
injuries, including muscular injuries evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5301 (2000), which is the code 
section currently used by the RO to rate the appellant's 
service-connected left (minor) trapezius muscle strain.  
Effective July 3, 1997, sections 4.47 through 4.54, 4.69 and 
4.72 of Title 38 C.F.R. were removed and reserved. Id., pp. 
30237, 30239.

Prior to the revision, the regulations provided, that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deepest structures injured (bones, joints 
and nerves). " A through-and-through injury, with muscle 
damage, is at least a moderate injury for each group of 
muscles damaged."  Entitlement to a rating of severe grade is 
established when there is a history of "compound comminuted 
fracture and definite muscle or tendon damage from the 
missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  However, the regulations recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met. 38 C.F.R. § 4.72 
(prior to July 3, 1997).

Muscle injuries are classified into four general categories:  
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests. 38 C.F.R. § 4.56 (b) (prior to 
July 3, 1997).  

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss. 38 C.F.R. § 4.56(c) (prior to July 3, 1997).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial filling 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current and 
electrodiagnostic tests, visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(c) (prior to July 3, 1997).

Pursuant to the regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72. See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 
C.F.R. § 4.72 was removed and the provisions contained in 
that regulation were incorporated into the provisions of 38 
C.F.R. § 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings. 38 C.F.R. § 4.55 
(prior to July 3, 1997).

The new provisions of 38 C.F.R. § 4.55, are as follows:
(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.
(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).
(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:
(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.
(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.
(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.
(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.
(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The new version of 38 C.F.R. § 4.56 states:
(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(2) Moderate disability of muscles: (i) Type of injury: 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; (ii) History and 
complaint: service department record or other evidence of in-
service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through- and-through or deep-penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.

(4) Severe disability of muscles--(i) Type of injury.  
Through-and-through or deep-penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of muscles.
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
(Authority: 38 U.S.C. 1155, 29 FR 6718, May 22, 1964, as 
amended at 43 FR 45349, October 2, 1978; 62 FR 30238, June 3, 
1997). 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination, including during flare-ups, should be noted.

Regarding degenerative arthritis, the Court determined that, 
"Read together, Diagnostic Code 5003 and § 4.59 thus state 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

A 10 percent evaluation is warranted for a superficial scar 
which is poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  (2001).

A 10 percent evaluation is warranted for a superficial scar 
which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804. (2001).

Other scars are rated on the basis of limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2001).

While the regulation for evaluating muscle disabilities 
contemplates some degree of scarring, the type of scarring 
(i.e. the scar symptomatology) is not specified in the 
regulation, other than for severe muscle disability, which 
contemplates adherent scarring.  More specifically, according 
to 38 C.F.R. § 4.56, under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, and 
severe. See 38 C.F.R. § 4.56(d).  For slight muscle 
disability, the objective findings include "minimal scar." 
Id. at (d)(1)(iii).  For moderate muscle and moderately 
severe muscle disability, objective findings include 
"entrance and (if present) exit scars, small or linear." Id. 
at (d)(2)(iii) and (d)(3)(iii).  For severe muscle 
disability, the objective findings include "intermuscular 
binding and scarring," as well as "ragged, depressed and 
adherent scars," and "adhesion of scar to one or more 
[bones]." Id. at (d)(4).


 Entitlement to an increased rating for residuals of a shell 
fragment wound to the right foot, to include scars and a 
retained foreign body, from 10 percent disabling.

The veteran's residuals of a shell fragment wound to the 
right foot, to include scars and a retained foreign body is 
rated under Diagnostic Code 7804 for tender and painful 
scars.  He was assigned a 10 percent rating which is the 
maximum rating under Diagnostic Code 7804.  He is not 
entitled to a 10 percent rating under Diagnostic Code 7803 
because the evidence does not show that the veteran's scars 
on his foot are poorly nourished with repeated ulceration.  
At the veteran's October 1996 VA examination for scars, there 
was no evidence of keloid formation, and the scars were 
described as healed.  At the veteran's June 1999 VA 
examination for his joints, the scars were without keloid and 
not hypertrophic.  

As will be described below, the veteran is not entitled to a 
separate rating for his right foot under Diagnostic Code 
5284, for other foot injuries.  Under Diagnostic Code 5284, a 
10 percent rating is warranted when the evidence indicates 
that the claimant suffers from a foot injury which is 
moderate.  A 20 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
moderately severe.  A 30 percent rating is warranted when the 
evidence indicates the claimant suffers from a foot injury 
which is severe in degree.  In addition, the actual loss of 
use of the foot warrants a 40 percent disability. 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2001). The VA Office of the 
General Counsel issued a recent opinion wherein it was 
determined that Diagnostic Code 5284 for other foot injuries 
may involve limitation of motion and therefore require 
consideration under sections 38 C.F.R. § 4.40 and 4.45.  See 
VAOPGCPREC 09-98 (August 14, 1998).

Although the veteran has described pain in his right foot, 
examination of the veteran's right foot has not shown 
significant findings.  At his February 2001 VA examination 
for his joints, there were no callosities, breakdown or 
unusual shoe wear noted.  At his February 2001 VA examination 
for his feet, there were no hammertoes, no high arch, and no 
clawfoot.  The examiner did note that the veteran had 
flattening of the feet bilaterally.  At the veteran's June 
1999 VA examination for his joints, the examiner commented 
that the veteran's complaints more likely stemmed from pes 
planus rather than his service-connected shrapnel injury.  At 
the veteran's October 1996 VA examination, there was no 
deformity, and no disturbance in gait.  Based on these 
findings, it is determined that the veteran's reported pain 
in his right foot stems from his non-service-connected pes 
planus rather than his service-connected shell fragment wound 
to the right foot, and the veteran is not entitled to a 
separate rating under Diagnostic Code 5284.  

The veteran is also not entitled to a separate rating under 
Diagnostic Code 5310 for injuries to Muscle Group X.  At the 
veteran's October 1996 VA examination for muscles, the 
examiner commented that the affected muscle group was Muscle 
Group X in the foot , with no apparent residuals.  The 
examiner commented that there were no apparent residuals of 
or fragment wounds of the right foot.  At the veteran's 
February 2001 VA examination for his muscles, there was no 
evidence of any significant tissue loss, and muscle strength 
appeared preserved.  There was no atrophy of muscles, and no 
muscle herniation.  The examiner concurred with the examiner 
from June 1999 that there was little on clinical evaluation 
to indicate residuals from a shell fragment wound of the 
right foot.  

For these reasons, even when range of motion loss due to 
pain, weakened movement, excess fatigability, or 
incoordination, including during flare-ups, is considered, 
the veteran is not entitled to a separate rating for his 
shell fragment wound to the right foot under Diagnostic Code 
5310, for injuries to Muscle Group X.  

Based on the foregoing, the veteran's claim for an increased 
rating for residuals of shell fragment wounds to the right 
foot, to include scars and a retained foreign body from 10 
percent disabling must be denied.  38 C.F.R. § § 4.7, 4.40, 
4.45, 4.55, 4.56, 4.71 (a) (Diagnostic Code 5284), 4.73 
(Diagnostic Codes 5310-5311), 4.118 (Diagnostic Codes 7803-
7805) (2001); 4.55, 4.56, 4.72 (1996). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA examinations to determine the extent of 
the veteran's right foot disability.  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 10 percent, and is also 
against a separate 10 percent rating.  

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right knee, to include bursitis of the 
right fibular head, and a retained foreign body, from 10 
percent disabling.

The veteran's service-connected residuals of a shell fragment 
wound to the right knee, to include bursitis of the right 
fibular head, and a retained foreign body, are currently 
evaluated as 10 percent disabling under Diagnostic Code 5312, 
injury to Muscle Group XII. 38 C.F.R. § 4.73.  Muscle Group 
XII encompasses the anterior muscles of the leg, which 
function in dorsiflexion, extension of the toes, and 
stabilization of the arch.  Under Diagnostic Code 5312, a 10 
percent disability rating is assigned when the disability 
from injury to Muscle Group XII is moderate, and a 20 percent 
disability rating is assigned when the disability from injury 
to Muscle Group XII is moderately severe.  A maximum 
schedular evaluation of 30 percent is in order when the 
disability is severe.

For the veteran to be entitled to a higher rating under 
Diagnostic Code 
5312, the evidence would have to show that the veteran had a 
moderately severe muscle injury.  However, all of the 
examinations regarding the veteran's muscles have been 
normal.  At his October 1996 VA examination for his muscles, 
the examiner noted that no muscles were penetrated, and that 
there were no residuals of shell fragment wounds.  At the 
veteran's June 1999 VA examination for his joints, there was 
no muscle atrophy.  At the veteran's June 2001 examination 
for his muscles, there was no atrophy.  While the veteran has 
complained of pain and weakness in his right leg, pain is 
encompassed by the relevant rating criteria shown in the 
requirements for moderate and moderately severe muscle 
injuries under 38 C.F.R. § 4.56.  Therefore, the veteran is 
not entitled to a higher rating than 10 percent based on pain 
on use.  

The veteran is not entitled to a separate rating for tender 
and painful scars under Diagnostic Code 7804.  Although the 
scars on the right fibula were noted to be tender and painful 
at the August 1992 VA examination for scars, these findings 
have not been consistent.  At the October 1996 examination 
for scars, the scars on the right patella were noted to be 
nontender, and at the June 1999 examination for joints, the 
scars were nontender.  

The veteran is also not entitled to a separate rating for 
range of motion loss or arthritis of the right knee.  
Although the veteran had knee extension limited to -11 at an 
August 2000 disability evaluation, at the October 1996 VA 
examination for joints, there was no swelling or instability, 
and range of motion was normal with no pain, and at the 
February 2001 examination for joints, there was no evidence 
of painful motion, edema, or effusion, with range of motion 
being grossly within normal limits.  

Although a June 1999 examination for joints noted minimal 
arthritic change of the right knee, when the veteran was 
provided an x-ray in February 2001, he was noted to have 
normal bilateral knees.  The examiner at the February 2001 
examination for muscles noted that there was no etiological 
relationship between the veteran's old knee injury and his 
current complaints.  

Based on the foregoing, the veteran's claim for an increased 
rating for residuals of a shell fragment wound to the right 
knee, to include bursitis of the right fibular head, and a 
retained foreign body from 10 percent disabling must be 
denied.  38 C.F.R. § § 4.7, 4.40, 4.45, 4.55, 4.56, 4.73 
(Diagnostic Code 5312), 4.118 (Diagnostic Codes 7803-7805) 
(2001); 4.55, 4.56, 4.72 (1996).   

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA examinations to determine the extent of 
the veteran's right leg disability.  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 10 percent, and is also 
against a finding for a separate 10 percent rating.  


  Entitlement to an increased rating for residuals of a shell 
fragment wound to the left thigh and knee, to include scars 
and a retained foreign body, from 10 percent disabling.

The veteran's residuals of a shell fragment wound to the left 
thigh and knee, to include scars and a retained foreign body 
is rated under Diagnostic Code 7804 for tender and painful 
scars.  He was assigned a 10 percent rating which is the 
maximum rating under Diagnostic Code 7804.  He is not 
entitled to a 10 percent rating under Diagnostic Code 7803 
because the evidence does not show that his scars are poorly 
nourished with repeated ulceration.  At the veteran's August 
1992 VA examination for scars, the scar on the left thigh was 
asymptomatic.  At the veteran's October 1996 VA examination 
for his scars, there was no inflammation, swelling, 
depression, or ulceration on the left knee scar.  At the June 
1999 examination for joints, the scars on the left knee were 
without keloid, and not hypertrophic.  

The veteran is not entitled to a separate rating under 
Diagnostic Code 5314 for injuries to Muscle Group XIV.  At 
the veteran's October 1996 VA examination for muscles, the 
examiner commented that the affected muscle group was Muscle 
Group XIV, but that there were no residual symptoms or 
effects.   At the June 1999 examination for joints, there was 
no muscle atrophy.  At the veteran's February 2001 VA 
examination for his muscles, there was no evidence of any 
significant tissue loss, and muscle strength appeared 
preserved.  There was no atrophy of muscles, and no muscle 
herniation.  The examiner commented that there appeared to be 
no etiological relationship between the veteran's old knee 
injury and his current complaints.   

The veteran is also not entitled to a separate rating for 
range of motion loss or arthritis of the left knee.  Although 
the veteran's range of motion for his left knee was only 5 to 
130 degrees at his June 1999 joint examination, and extension 
was 
-14 at the August 2000 disability evaluation, at his February 
2001 joint examination, he had range of motion of 0 to 135 
degrees, and there was negative, Lachman, drawer, and 
McMurray testing, and at the October 1996 examination for 
joints, the left knee examination was normal.  

Although a June 1999 examination for joints noted arthrosis 
of the left knee, and the examiner commented that the 
arthritis had been contributed to a minor extent by the 
veteran's shrapnel injury, the examiner commented later in 
the conclusion of his report that the shrapnel injury 
appeared to bear little etiologic relation to the veteran's 
development of knee arthritis.  Also, VA x-rays from February 
2001 showed normal bilateral knees.  

For these reasons, even when range of motion loss due to 
pain, weakened movement, excess fatigability, or 
incoordination, including during flare-ups, is considered, 
the veteran is not entitled to a separate rating for his 
residuals of a shell fragment wound to the left thigh and 
knee, to include scars and a retained foreign body under 
Diagnostic Code 5314, for injuries to Muscle Group XIV, or 
under the range of motion codes for the knees, or for 
arthritis of the left knee.   

Based on the foregoing, the veteran's claim for an increased 
rating for residuals of residuals of a shell fragment wound 
to the left thigh and knee, to include scars and a retained 
foreign body from 10 percent disabling must be denied.  
38 C.F.R. § § 4.7, 4.40, 4.45, 4.55, 4.56, 4.73 (Diagnostic 
Code 5313-14), 4.118 (Diagnostic Codes 7803-7805) (2001); 
4.55, 4.56, 4.72 (1996).   

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA examinations to determine the extent of 
the veteran's left leg disability.  The evidence includes 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 10 percent.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's three service-connected 
disabilities manifest themselves in ways that are 
contemplated in the rating schedule.  There are no unusual 
manifestations regarding the veteran's disabilities.  

While the veteran's three service-connected disabilities 
(residuals of a shell fragment wound to the right foot; 
residuals of a shell fragment wound to the right knee; and 
residuals of a shell fragment wound to the left thigh and 
knee have had some consequences with regard to his 
employment, his disability does not have unusual 
manifestations and does not affect employment in ways that 
are not already taken into account under the provisions of 
the rating schedule.  It is important to note that, under the 
provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.


ORDER

Entitlement to service connection for a low back disability 
is denied, both on a direct basis and as secondary to the 
veteran's service-connected shell fragment wound residuals.

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right foot, to include scars and a 
retained foreign body, from 10 percent disabling is denied.  

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right knee, to include bursitis of the 
right fibular head, and a retained foreign body, from 10 
percent disabling is denied.

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left thigh and knee, to include scars 
and a retained foreign body, from 10 percent disabling, is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

